Case 1:19-mj-11950-UA Document1 Filed 12/23/19 Page 1 of 4

Approved:

 

MITZY’’S. STE{NER
Assistant United States Attorney

Before: THE HONORABLE STEWART DB, AARON
United States Magistrate Judge
Southern District of New York

— onan * P OMAG T1950

UNITED STATES OF AMERICA SEALED. COMPLAINT

“Wao : Violations of 8 U.S.C.
: 8§ 1326(a) & (b) (2)

. RAMON ANTONIO MENDEZ-URENA, ,

a/k/a “Hector Melendez~-Lopez,”

a/k/a “Carlos Roman,” :

a/k/a “Carlos Ruben : COUNTY OF OFFENSE:

Rosado--Roman, ” : BRONX
Defendant. :
eee meme eee x

SOUTHERN DISTRICT OF NEW YORK, ss.:

FABIO ARROYAVE, being duly sworn, deposes and says
_ that he is a Deportation Officer with the United States
“Department of Homeland Security, Immigration and Customs
Enforcement, and charges as follows:

COUNT ONE

1. ° From at least on or about November 20, 2019, in
the Southern District of New York, RAMON ANTONIO MENDEA~-URENA,
a/k/a “Hector Melendez-Lopez,” a/k/a “Carlos Roman,” a/k/a
“Carlos Ruben Rosado-Roman,” the defendant, being an alien,
unlawfully did enter, and was found in, the United States, after
having been removed from the United States subsequent to a
conviction for the commission of an aggravated felony, without
having obtained the express consent of the Attorney General of
the United States or his successor, the Secretary for the
Department of Homeland Security, to reapply for admission.

(Title 8, United States Code, Sections 1326(a) & (b) (2).)

 

 
Case 1:19-mj-11950-UA Document1 Filed 12/23/19 Page 2 of 4

The bases for my knowledge and the foregoing charge
are, in part, as follows:

2. I am a Deportation Officer with the United States
Department of Homeland Security, immigration and Customs
Enforcement (“ICE”), assigned to the United States Marshals
Service Fugitive Task Force, and I have been personally involved
in the investigation of this matter. This affidavit is based in
part upon my conversations with law enforcement agents and
others and my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

3. From my review of the records maintained by ICE
regarding RAMON ANTONIO MENDEZ-URENA, a/k/a “Hector Melendez~
Lopez,” a/k/a “Carlos Roman,” a/k/a “Carlos Ruben Rosado-Roman, ”
the defendant, I have learned, among other things, the
following:

a.  MENDEZ-URENA is a native and citizen of the
Dominican Republic. MENDEZ-URENA is not and has never been a
citizen of the United States.

b. On or about January 6, 2016, MENDEZ-URENA
was arrested by the New York City Police Department (“NYPD”).
The NYPD took MENDEZ-URENA’s fingerprints incident to his
arrest.

on On or about July 6, 2016, MENDEZ-URENA was
convicted in the Southern District of New York for an aggravated
felony. Specifically, he was convicted of Conspiracy to
Distribute Heroin, in violation of Title 21 United States Code,
Sections 846 and 841{b}({1)(C). MENDEZ-URENA was sentenced
principally to a term of incarceration of 21 months. ,

d. On or about August 17, 2017, MBENDEZ-URENA
was removed from the United States pursuant to an administrative
order, which was entered on or about June 15, 2017. MENDEZ-
URENA’s fingerprints were taken on this date, prior to his
deportation. .

4. Based on my review of the criminal history record
for RAMON ANTONIO MENDEZ-URENA, a/k/a “Hector Me lendez—hopez,”

2

 

 

 
Case 1:19-mj-11950-UA Document1 Filed 12/23/19 Page 3 of 4

a/k/a “Carlos Roman,” a/k/a “Carlos Ruben Rosado~Roman,” the
defendant, I have learned, in substance and in.part, that on or
about November 20, 2019, MENDEZ-URENA was arrested in Bronx, New
York for the criminal sale of a controlled substance in the
first degree, a felony, in violation of New York State Penal Law
220.43. The NYPD took MENDEZ-URENA’s fingerprints incident to
his arrest.

5. Based on my review of a fingerprint comparison
report prepared by another Yaw enforcement official, I have
learned, in substance and in part, that the fingerprints the
NYPD took from-RAMON ANTONIO MENDEZ-URENA, a/k/a “Hector
Melendez-Lopez,” a/k/a “Carlos Roman,” a/k/a “Carlos Ruben
Rosado-Roman,” the defendant, on or about November 20, 2019,
match the fingerprints taken from MENDEZ-URENA on or about
August 17, 2017, at the time of MENDEZ-URENA’s pxriox
deportation, and the fingerprints taken from MENDEZ-URENA on of
about January 6, 2016, at the time of MENDEZ-URENA’ s prior
arrest that resulted in his conviction for an aggravated felony.

6. R search of all relevant Department of Homeland
Security indices has confirmed that, following his removal from
the United States on or about June 15, 2017, RAMON ANTONTO
MENDEZ-URENA, a/k/a “Hector Melendez—Lopez,” a/k/a “Carlos
Roman,” a/k/a “Carlos Ruben Rosado—Roman,” the defendant, never
obtained the express consent of the Attorney General of the.
United States, or the Secretary for the Department of Homeland
Security, to reapply for admission to the United States.

 

 

 
Case 1:19-mj-11950-UA Document1 Filed 12/23/19 Page 4 of 4

WHEREFORE the deponent requests that a warrant be
issued for the arrest of RAMON ANTONIO MENDEZ-URENA, a/k/a
“Hector Melendez-Lopez,” a/k/a “Carlos Roman,” a/k/a “Carlos
Ruben Rosado-Roman,” the defendant, and that he be arrested, and

imprisoned or bailed, as the case In y

FABIO OYAVE
Depoft on Officer
Immifgxr on and Customs Enforcement

Sworn to before me this
24d04 day of December 2019

ah

 

THE HONORABLE STEWART D. AARON
UNITED! STATES MAGISTRATE JUDGE
SCULHERN DISTRICT OF NEW YORK

“Tt

 

 

 
